Citation Nr: 0513813	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-31 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for arthritis of the hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel







INTRODUCTION

The veteran had active service from March 1981 to December 
2000.

This appeal arises from a February 2002 rating decision of 
the Chicago, Illinois Regional Office(RO).

The Board notes that the veteran has raised the issue (see 
October 2003 VA Form 9) of entitlement to service connection 
for pain and swelling of the hands claimed as associated with 
service in the Persian Gulf; however, as this issue has not 
been developed or certified on appeal, it is referred to the 
RO for appropriate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not currently suffer from arthritis of 
the hands.


CONCLUSION OF LAW

Arthritis of the hands was not incurred in or aggravated in 
service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim of service connection for arthritis 
of the hands in July 2001.  He noted that he had first 
noticed swelling of the left index finger in October 2000.  
He had not injured the finger.  The swelling did not subside 
over the next several months and then other fingers started 
to manifest symptoms to include swelling, stiffness, and 
pain.  He further indicated that he did not seek medical care 
until June 2001.

A February 2001 treatment notation shows that the veteran 
complained of swelling and pain of the left index and middle 
fingers.  Symptoms were first observed in October.  
Application of moist heat was recommended.

On VA examination in November 2001, it was noted that the 
veteran's claims folder had been reviewed.  The veteran 
reported the initial onset of symptoms in October 2000 when 
he experienced stiffness and pain of the left index finger.  
He complained of weakness secondary to pain, stiffness and 
swelling.  On examination, there was very slight ulnar 
deviation of the proximal interphalangeal (PIP) joints of the 
bilateral index fingers.  Otherwise, there was no excessive 
warmth, swelling, tenderness, or stiffness.  He had 
exceptional grip strength of both hands.  Ulnar and lateral 
deviation, supination and pronation were all within normal 
limits.  X-rays of the hands were interpreted as 
demonstrating no abnormality.  Specifically, there was no 
evidence of degenerative arthritis.  The diagnosis was an 
essentially normal examination of the hands.

Treatment notes from St. Louis University from July 2003 
reflect that the veteran reported the onset of pain and 
swelling of the left index finger three years before.  X-rays 
of the left and right  hands failed to reveal a fracture, 
dislocation or other osseous abnormality and the impression 
was negative x-rays.  The examination report indicated there 
was no evidence of arthritis.  An August 2003 addendum to the 
July 2003 report indicated that x-rays of the hands were 
unremarkable or normal.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  Where a veteran served 
90 days or more during a period of war or during peacetime 
service after December 31, 1946 and arthritis becomes 
manifest to a degree of ten (10) percent or more within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service. 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  

The veteran maintains that he currently suffers from 
arthritis of the hands that is related to service.  The 
evidence does not support this claim. 

Degenerative arthritis, as claimed by the veteran, must be 
established by x-ray findings.  See Diagnostic Code 5003.  In 
this case, a review of the service and post service medical 
evidence demonstrates that the veteran has never been 
diagnosed (by x-ray or by any other diagnostic tool) with 
arthritis of the hands to include the fingers.  In this 
regard, on examination in November 2001, x-rays specifically 
showed no evidence of arthritis and the diagnosis was a 
normal examination of the hands.  More recently, on private 
medical examination in July 2003, x-rays of the hands were 
normal and the examiner concluded that there was no evidence 
of arthritis.  There is no medical evidence to the contrary.  
In short, in the absence of competent evidence to establish 
the current presence of a claimed disability, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The only evidence that would support the veteran's claim that 
he currently suffers from arthritis of the hands is found in 
his statements; however, lay evidence is inadequate to 
establish a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, the preponderance of the 
evidence is against the veteran's claim of service connection 
for arthritis of the hands.


The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in October 2001 as well as the 
statement of the case in September 2003, which notified the 
appellant of the type of evidence necessary to substantiate 
his claim.  The documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The 
Board notes that the VCAA's duty-to-assist provision under 38 
C.F.R. § 3.159 has been fulfilled.  This section of the new 
regulation sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran with regards to his 
claim.  In this regard, all available VA and private 
treatment records have been obtained.    

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded a 
VA examination in November 2001 (to include x-rays of the 
hands).  Upon review of the file, the Board is satisfied that 
the current record contains sufficient medical evidence to 
fully and fairly evaluate the veteran's appeal.  As an 
additional examination is unnecessary, the Board finds that 
the RO has satisfied the duty-to-assist obligations with 
respect to medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, under the Veterans Benefits Act of 2003, it is now 
permissible for VA to adjudicate a claim before the 
expiration of the statutory one-year period within which a 
claimant has to respond after receiving a VCAA notice.  This 
provision is retroactive to the date of the VCAA, November 9, 
2000.  See Veterans Benefits Act of 2003, Pub.L. 108-183, 
§ 701, 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was upheld as the veteran received VCAA 
notice in October 2001 prior to the initial unfavorable AOJ 
decision in February 2002.


ORDER

Entitlement to service connection for arthritis of the hands 
is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


